Name: Commission Regulation (EEC) No 765/83 of 30 March 1983 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  agricultural activity
 Date Published: nan

 No L 85/82 Official Journal of the European Communities 31 . 3 . 83 COMMISSION REGULATION (EEC) No 765/83 of 30 March 1983 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder for use in feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulations (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 536/83 (4), and (EEC) No 443/77 (*), as last amended by Regulation (EEC) No 85/83 (*), lay down provisions on the sale by tender and the sale at a fixed price of skim ­ med-milk powder for use in feed for animals other than young calves ; whereas application of these provi ­ sions has shown that it is necessary for the interven ­ tion agency holding the skimmed-milk powder to be informed of the system of denaturing as specified in these Regulations selected by the interested party ; Whereas certain of the formulae given in the Annex to Regulation (EEC) No 368/77 should be adjusted in line with certain provisions in force and to facilitate disposal of the skimmed-milk powder ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, '(f) the type of denaturing (first or second indent of Article 6 ( 1 )).' 2. The Annex is amended as follows : (a) In paragraph 1 of the Annex, the first sentence is replaced by the following : 'Denaturing for the purposes of the first indent of Article 6 ( 1 ) shall consist of the addition to 100 kilograms of skimmed-milk powder of the following products in the quantities indicated in kilograms (kg) or in grams (g). The quantities of iron and copper salts and of starch indicated in the formulae shall be minimal .' (b) In paragraph 2, the quantity of copper indicated in formulae II P, II Q, II S, and II U is reduced from 120 ppm to 110 ppm. (c) In section B of paragraph 3, the following subparagraph is inserted after the third subpara ­ graph . 'The provisions on the granular composition of ground cereals, oil-seed cake and fibre in its different forms, used separately or mixed, and of grass and/or alfalfa meal, incorporated for the purpose of denaturing by means of one or other of the formulae set out in paragraph 2, shall not apply if the animal feed in its final form is subjected to granulation provided that :  the ingredients in the solid state before granulation are in the form of a powder of which at least some particles do not exceed to 2,50 mm,  the fat content of the granulated feed, contained in the ingredients or added as untreated fat, is not less than 2 % ,  the temperature of the granulated feed on emergence from the granulating process is not less than 58 °C, this temperature having been achieved by direct insufflation of steam into the mixture of the ingredients to be granulated . For the purposes of this Regulation, granulation shall be the process of agglomeration into particles of varying forms and dimensions of all the ingredients of animal feeds, as specified in paragraph 2, by mechanical action with the use of steam as a heating agent and of certain binding agents such as fats.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 368/77 is hereby amended as follows : 1 . The following is added to the first subparagraph of Article 9 (2) : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 140, 20 . 5 . 1982, p. I. 0 OJ No L 52, 24 . 2 . 1977, p. 19 . (4) OJ No L 63, 9 . 3 . 1983, p. 9 . (0 OJ No L 58 , 3 . 3 . 1977, p. 16 . h OJ No L 13 , 15 . 1 . 1983, p. 7 . 31 . 3 . 83 No L 85/83Official Journal of the European Communities (d) In section B of paragraph 3 , the first indent of the seventh subparagraph is replaced by the following : '  ground pea and field bean seeds and ground dehydrated beet pulp shall count as equivalent to ground cereals,'. Article 2 In Article 4 of Regulation (EEC) No 443/77, the text of paragraph 1 is replaced by the following text : The purchase contract shall specify the Member State on the territory of which the denaturing or direct incorporation is to take place as well as the system of denaturing (first or second indent of Article 3).' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1983 . For the Commission Poul DALSAGER Member of the Commission